DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 17, 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Laethem et al. (US 3,801,423) in view of Howitt (US 3,473,997).
Regarding claim 1, Van Laethem discloses a glazing panel (a vehicle windshield) having two sheets of glass wherein the first sheet can be secured to the second sheet by means of an intervening polymer layer, see abstract, col 5 lines 4-6 and col. 10 lines 6-23.  The reference further discloses at least one of the glass sheets has a thickness not exceeding 2 mm or less, see col. 13 lines 43-58.  Additionally, the reference discloses an ion diffusion treatment is carried out to induce compressive stresses in external layers of the sheet material, which corresponds to strengthened with a depth of layer, see col. 2 – col. 3.  That sheet is subjected to a weakening treatment on at least one side, which reduces the resistance of the sheet in at least one region thereof to breakage due to a flexure of the type which applies tensile forces to the external layers, 
The reference, however, fails to disclose the weakening treatment results in flaw having a depth of about 20% to about 100% a depth of the depth of layer.
Howitt discloses a windshield comprising an outer glass ply, a plastic interlayer and an inner glass ply, wherein a stress raiser is placed in the inner glass ply to insure that it will fracture before the head of an occupant thrown against the windshield in an accident is subjected to excessive concussion-producing forces, see col. 1 lines 14-19.  If a controlled flaw or stress raiser is provided in the inner ply, it is then possible to treat the glass so as to develop great strength therein and to rely on the stress raiser to cause failure at the upper threshold for safety, see col. 3 lines 14-19.  The stress raiser must be at least about 50% of the total depth of the compressive layer but must not penetrate entirely therethrough, see col. 7 lines 35-39.  If the stress raiser is much less than 50% of the compression layer, fracture of the inner sheet will not be initiated at the preferred force, see col 6 lines 55-63 and col. 7 lines 44-46.  Further, by penetration of the compressively stressed layer, the beneficial effects of the strengthening and the stress raiser are lost, see col. 7 lines 1-14.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the abrasion and surface scratching (flaws) weakening treatment of Van Laethem to have a depth of at 50% of the total depth of the compressive layer but not entirely penetrating the compressive layer in order to allow fracture to be initiated at the preferred force without losing the beneficial effects of the strengthening and weakening treatments.

Regarding claim 3, the reference discloses the inner sheet has a thickness within the claimed range, see col. 13 lines 43-58 and Example 5.
	Regarding claim 4, the reference discloses the second (outer) sheet has a thickness within the claimed range and is chemically strengthened, see col. 18 lines 5-15 and col. 13 lines 43-58.
Regarding claim 5, the reference discloses a glass sheet with a thickness of at least 1.5 that is not chemically tempered, see col 8 lines 28 and col 13 lines 43-58.
Regarding claim 6, the reference discloses the glass sheets of the laminate as comprising soda lime glass, see col. 18 lines 5-15 and col. 21 lines 24-30.
Regarding claim 7, the reference discloses the second (outer) sheet has a thickness within the claimed range and is chemically strengthened, see col. 18 lines 5-15 and col. 13 lines 43-58.
Regarding claim 8, the reference discloses a glass sheet with a thickness of at least 1.5 that is not chemically tempered, see col 8 lines 28 and col 13 lines 43-58.
Regarding claim 9, the reference discloses the glass sheets of the laminate as comprising soda lime glass, see col. 18 lines 5-15 and col. 21 lines 24-30.
Claims 10 and 11 define the product by how the product was made, etched to strengthen the glass.  Thus claims 10 and 11 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a glass surface.  The reference suggests such a 
Regarding claim 12, the reference discloses the weakening treatment as performed substantially over the whole or at least the one side of the first sheet, see col. 3 lines 44-46.
Regarding claim 13, the reference discloses the weakening treatment may be situated within the central part of the sheet, which corresponds to the entire area of the surface, except for an outer peripheral portion, see col. 3 lines 40-43.
Regarding claim 14, the reference discloses the weakening treatment as done in regions, see col. 3 lines 36-38.
Regarding claims 17 and 22, Howitt discloses the stress raiser must be at least about 50% of the total depth of the compressive layer but must not penetrate entirely there through, which overlaps the claimed range, see col. 7 lines 35-39 and MPEP 2144.05 I; see also above discussion.  
Regarding claim 19, Van Laethem discloses a glass sheet with a thickness of at least 1.5 that is not chemically tempered, see col 8 lines 28 and col 13 lines 43-58.
Alternatively, claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Laethem et al. (US 3,801,423) in view of Howitt (US 3,473,997) as applied to claim 1 above, and further in view of Solinov et al. (US 5,456,372).
Van Laethem in view of Howitt discloses the glass laminate of claim 1; however, the reference fails to disclose the surface of the glass panel as etched to strengthen the laminated glass.

It would have been obvious to one of ordinary skill in the art at the time of the invention to etch the surface of the glass sheets in order to strengthen the glass.
Claims 15, 16, 18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Laethem et al. (US 3,801,423) in view of Howitt (US 3,473,997) as applied to claim 1 above, and further in view of Murata (US 2009/0197088).
Van Laethem in view of Howitt discloses the glass laminate of claim 1 including a glass sheet with flaws formed in a compressive surface layer, see above discussion.
Regarding claim 15, the references fail to disclose the claimed depth of layers.
Regarding claims 16 and 18, the references fail to disclose the claimed surface compressive stress.
Murata discloses a chemically strengthened glass with a depth of layer as 30 microns or more and 80 microns or less, which overlaps the claimed range [0080]; see also MPEP 2144.05 I.  The larger the thickness of the stress layer, the more difficult it is for the glass to crack even with a deep flaw [0080].  On the other hand, it may become difficult to cut the glass and the internal tensile stress may increase extremely to cause breakage if the stress layer is too thick [0080].  Additionally, the reference discloses the surface compressive stress as 600 MPa or more, which overlaps the claimed range [0079]; see also MPEP 2144.05 I.  The reference further discloses that the tempered glass is expected to be applied to applications requiring high mechanical strength, for example, window glasses [0117].

Regarding claims 20 and 21, given the references disclose flaws that are 50-100% the depth of the compressive stress layer and given the depth of the compressive stress layer is disclosed as 30 to 80 microns, the references are considered to render obvious the claimed flaw depth, see above discussion and MPEP 2144.05 I.  
Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,137,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a glass laminate for a vehicle glazing comprising two glass sheets and a polymer interlayer wherein an inner glass sheet is chemically strengthened with a depth of layer and flaws are formed in the strengthened surface with a flaw depth relative to the depth of layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.